DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2-8, filed 07/22/2022, with respect to the objections and rejections have been fully considered and are persuasive.  The objections and rejections of the claims has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Jonatzke (EP0791996).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18, 12-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonatzke (EP0791996).
Regarding Claim 18. Jonatzke teaches, in Fig. 1-2, a component arrangement, comprising: a component which has a housing surrounding an interior (see claim 1, vehicle chassis); and a line (claim 1, supply line), comprising a first rigid segment and a second rigid segment (2) and a flexible connection element (3) that connects the first rigid segment and the second rigid segment (Fig. 1); wherein the line is accommodated in the interior of the component and is assembled in the interior of the component and is routed through the interior of the component (claim 1);wherein the component is a chassis beam of a vehicle in a single-chamber construction or in a multi-chamber construction (claim 1); and the line is a supply line between a battery module and a working device of the vehicle (claim 1, supply line in a vehicle inherently connects a battery to a device in need of power).
Regarding Claim 12, Jonatzke teaches the line component arrangement according to claim 18 further comprising an assembly element (4,8) for fixing and/or supporting the line in the interior of the chamber of the body component of the vehicle (Fig. 2) (column 2 lines 30-43), wherein in an assembled state in the interior of the chamber of the body component of the vehicle, the assembly element is supported in relation to an internal wall of the body component. (Fig. 1-2).

Regarding Claim 13. Jonatzke teaches the line component arrangement according to claim 12, wherein the assembly element is a ring (8) that is disposed on an external circumference of the line (Fig. 1-2).
Regarding Claim 14. Jonatzke teaches the line component arrangement according to claim 12, wherein the assembly element is a vibration-damping element (4-implicit- fixed to the vehicle body so naturally act as vibration damper) that has an elastic construction (elastic since it can be flexed during insertion) (see column 2 lines 21-45).
Regarding Claim 15. Jonatzke teaches the line component arrangement according to Claim 18, wherein the flexible connection element (3) in an assembled state in the interior of the chamber of the body component (Fig. 2) of the vehicle is supported (by 2) in relation to an internal wall of the body component (Fig. 1-2).
Regarding Claim 20. Jonatzke teaches a motor vehicle, comprising: the component arrangement according to claim 18 (Description- column 1 lines 1-6) (claim 1).
Conclusion
The prior art made of record, such as Reichinger (EP0535712), and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Applicant's amendment (“
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848